Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election of Species A (Figs. 27-29) in the reply filed on 10/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicants designate all the claims 1-18, 20-21 and 23 as reading into the elected Species A. Election was made without traverse in the reply filed on 10/18/2021.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “bring” across the all claim list would have a better form, if it is amended to be “move”, for instance, the “configured to bring…” to be “configured to move…”.

(2) The “wherein the adjustment device (100, 200) is configured to adjust a position of the mask carrier (6) relative to the support frame (7), on which the adjustment device (100, 200) engages with a control rod (108, 208) that is vertically displaceable by an actuator (121, 221)” of Claim 20 should be “wherein the adjustment device (100, 200) is configured to adjust a position of the mask carrier (6) relative to the support frame (7), and the adjustment device (100, 200) engages with a control rod (108, 208) that is vertically displaceable by an actuator (121, 221)”


Claim interpretation
(1) The “from a mask changing position into a processing position of the mask arrangement (3)” and “from a loading position into a processing position of the substrate holder (10)” of Claims 1 and 14 are considered an intended use of an apparatus, because it merely recites an operation of a vertical movement between a first position and a second position, in other words, naming a first position as a mask changing position and a second position as a processing position does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches a vertical movement of each of the mask and the substrate holder, it is considered sufficiently meeting the limitation.

(2) In regards to the “wherein the at least one support column (8) of the mask lifting device, in the processing position of the mask arrangement (3), in which the mask (4) rests in contact on a surface of the substrate (13), is mechanically decoupled from a mask lifting plate (9), which is attached to a frame mechanically coupled to the reactor housing (2), so that the support frame (7) is supported only by the substrate holder (10)” of Claim 8, and “wherein the mechanical decoupling of the at least one support column (8) from the mask lifting plate (9) comprises a gap (14) between the at least one support column (8) and the mask lifting plate (9)” of Claims 9 and 14,

Consequently, when an apparatus of a prior art shows capability of decoupling by the lifting operation, it is considered sufficiently meeting the limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19, 20-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “a mask lifting device configured to bring the support frame (7), together with the mask carrier (6) and a mask arrangement (3), carried by the mask carrier (6), and having the mask (4), in a vertical direction from a mask changing position into a processing position of the mask arrangement (3)” of Claim 1 is not clear, because of the plural comma (“,”) and “and” phrases in one sentence, thus it is not clear which part is modified by each of the plural comma (“,”) and “and” phrases.
An appropriate correction is respectfully requested.

the substrate holder” of Claim 1. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of an examination, it will be examined inclusive of “a substrate holder lifting device configured to bring a substrate holder”.

(3) The “further comprising a plurality of spherical elements, which in each case interact with a V-groove (21)” of Claim 3 is not clear, because:
First, what is the “each case”? The applicants never recites the “case”. Does it mean each of the plurality of spherical elements or each spherical element?
Second, the claim 3 is dependent form the claim 1. The “V-groove” of the claim 3 is different from the V-groove of the claim 1 or the same feature?
Third, again, the claim 3 is dependent form the claim 1. The claim 1 clearly recites the “a spherical surface (20) supported on flanks of the V- groove (21)”. Is the “spherical elements” of the claim 3 is different from the “spherical surface” of the claim 1 or the same feature? If they are different, how two different spherical features can be added into the V-groove? If they are same spherical features, the applicants need to clarify the language, for instance, “further comprising a plurality of spherical elements, wherein each spherical element has the spherical surface (20) supported on the flanks of the V-groove (21)”.
For the purpose of an examination, it will be examined inclusive the example above.


The term “displaceable” merely indicates capability of displacement, not final position of the structure, in other words, it is not clear the support column is actually “displaced” or “not displaced”.
For the purpose of examination, it will examined either way.

(5) The “wherein the substrate holder lifting device has at least one support column (11) that is displaceable in the vertical direction by a drive device arranged outside a reactor housing (2)” of Claim 5 raises the same issue of the item (4) above.

(6) The “further comprising gas-tight movement transmission means by means of which a vertical movement of the drive device is transmitted onto the at least one support column (8, 11)” of Claim 7 is not clear because of the “means by means of”.
For the purpose of an examination, it will be examined inclusive “further comprising gas-tight movement transmission means by which a vertical movement of the drive device is transmitted onto the at least one support column (8, 11)”.

(7) The “wherein the at least one support column (8) of the mask lifting device, in the processing position of the mask arrangement (3), in which the mask (4) rests in contact on a surface of the substrate (13), is mechanically decoupled from a mask lifting plate (9), which is attached to a frame mechanically coupled to the reactor housing (2), 

(8) The “wherein the adjustment device (100, 200) engages with a control rod (108, 208) that is vertically displaceable by an actuator (121, 221)” of Claim 12 raises the same issue of the item (4) above.

(9) The “wherein the control rod (108, 208) is displaceable by means of gas-tight movement transmission means from outside a reactor housing (2) that is sealed in a gas-tight manner with respect to an environment external from the reactor housing (2)” of Claim 13 is not clear, because:
First, there is insufficient antecedent basis for the limitation, “the reactor housing (2)”. It will be examined inclusive of “a reactor housing”.
Second, the “displaceable” raises the same issue of the item (4) above
Third, the “by means of gas-tight movement transmission means” is not clear. It will be examined inclusive of “by means of gas-tight movement transmission” or “by means of gas-tight movement transmission”.

(10) The “wherein the mask lifting device and the substrate holder lifting device in each case have at least one support column (8, 11) that is displaceable in the vertical direction by a drive device arranged outside the reactor housing (2)” of Claim 14 is not clear, because of the terms “case” and “displaceable”, see the same issue of items (3) and (4) above.

(11) The “wherein the displacement of the at least one support column (8) of the mask lifting device is effected with a mask lifting plate (9) extending in a horizontal direction” of Claim 14 is not clear, because;
First, “wherein the displacement of the at least one support column” raises an insufficient antecedent basis issue. For the purpose of examination, it will be examined inclusive of “wherein displacement of the at least one support column”.
Second, the “is effected” is not clear. The “effected” merely recites capability, not define actual displacement of the column, thus it is not clear the support column is actually “displaced” or “not displaced”. If the applicants intends to recite actual displacement, the applicants need to clarify the language, for instance, “wherein the at least one support column (8) of the mask lifting device is displaced with a mask lifting plate (9) extending in a horizontal direction”. For the purpose of examination, it will be examined accordingly.

(12) The second “a processing position of the mask arrangement (3)” of Claim 14 raises an insufficient antecedent basis issue. For the purpose of examination, it will be examined inclusive of “the processing position of the mask arrangement (3)”.

(13) The “displaceable” of Claims 20 and 23 raise the same issue as the item (4) above.



(15) The “by means of gas-tight movement transmission means” of Claim 21 raises the same issue of the item (9) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (WO 2012173692, filed in IDS, hereafter ‘692) in view of Sudoh (US 20060066963, hereafter ‘963).
Regarding to Claim 1, ‘692 teaches:
A chemical vapor deposition (CVD) apparatus having a mask alignment system (Fig. 1, [0001], note deposition is performed on a substrate, the claimed “A device for depositing a layer structured by an application of a mask (4) onto a substrate (13)”);
Ball bearing 602A, 602B (Figs. 6A-6B, [0032-0033], note a peripheral portion of the mask 108 of Fig. 5 is a mask carrier and the unlabeled portion below the bearing of Fig. 6 is a support frame, the claimed “the device comprising: an adjustment device (100, 200) configured to adjust a position of a mask carrier (6) relative to a support frame (7), wherein the adjustment device (100, 200) is supported by the support frame (7)”);
Each alignment element 118A-118D is coupled to one or more actuators 124 that control the movement of the alignment elements 118A-118D ([0030]), and all four alignment elements 118A-118D are capable of movement in the plane perpendicular to the substrate 106 deposition surface ([0031], the claimed “a mask lifting device configured to bring the support frame (7), together with the mask carrier (6) and a mask arrangement (3), carried by the mask carrier (6), and having the mask (4), in a vertical 
The stem 126 ([0025], the claimed “a substrate holder lifting device configured to bring the substrate holder (10) in the vertical direction from a loading position into a processing position of the substrate holder (10)”).

‘692 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and restraining means (20, 21) configured to restrain the substrate holder (10) in the processing position of the substrate holder (10) on the support frame (7), wherein the restraining means (20, 21) have a V-groove (21) and a spherical surface (20) supported on flanks of the V-groove (21).

‘963 is analogous art in the field of a substrate processing ([0001-0002]). ‘963 teaches contact portions of the V-grooves 1b, which the spherical parts 61 contact, maintain a high surface precision through precision lapping, improving the positioning reproducibility in repetitively loading and unloading the lens 1 ([0036]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted plural restraint units each having a spherical part engaged with V-groove, for the purpose of improving the positioning reproducibility in repetitively loading and unloading.

Regarding to Claims 2-3,


Regarding to Claim 5,
‘692 teaches the substrate support 110 raises on the stem 126 until the shadow frame 128 contacts the mask 108 ([0025], note the “raise” is performed by a drive device, and further Fig. 1 shows the stem extends through the chamber bottom wall, thus the drive device would have been arranged outside the chamber, the claimed “wherein the substrate holder lifting device has at least one support column (11) that is displaceable in the vertical direction by a drive device arranged outside a reactor housing (2)”).

Regarding to Claim 6,
‘692 teaches alignment element 118 and actuator 124 ([0025], note Fig. 5 shows a horizontal extending surface of the element 118 or actuator 124, thus any horizontal surface is a lifting plate, the claimed “wherein the mask lifting device has a mask lifting plate (9) extending in a horizontal direction, and/or the substrate holder lifting device has a substrate lifting plate (12) extending in the horizontal direction”). 


Fig. 1 of ‘692 shows stem 126 in a central region and alignment elements 118 in a peripheral region (the claimed “further comprising: a central support column (11) configured to support the substrate holder (10); and a plurality of support columns (8) configured to support the support frame (7), wherein the plurality of support columns (8) are arranged on a periphery of the central support column (11)”).

Regarding to Claim 12,
Fig. 5 of ‘692 shows alignment element 118 has two portions comprising a thinner rod in a thicker rod (the claimed “wherein the adjustment device (100, 200) engages with a control rod (108, 208) that is vertically displaceable by an actuator (121, 221)”).

Claims 4, 7-9, 13-17, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘692 and ‘963, as being applied to Claim 1 rejection above, further in view of Kurita et al. (US 20160362788, hereafter ‘788).
Regarding to Claim 4, ‘692 teaches:
‘692 teaches each alignment element 118A-118D is coupled to one or more actuators 124 that control the movement of the alignment elements 118A-118D ([0030]), and all four alignment elements 118A-118D are capable of movement in the plane perpendicular to the substrate 106 deposition surface ([0031], the claimed “wherein the mask lifting device has at least one support column (8) that is displaceable in the vertical direction by a drive device”).

Because Fig. 1 shows the actuator of ‘692 is inside the chamber, ‘692 and ‘963 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 4: wherein the mask lifting device has at least one support column (8) that is displaceable in the vertical direction by a drive device arranged outside a reactor housing (2).

‘788 is analogous art in the field of a substrate processing (abstract). ‘788 teaches the mask alignment shafts 228 are lowered by the mask lift mechanism (not shown) (Figs. 2-5, [0036], note Figs. 2-5 show the shaft extends through the chamber bottom wall, thus the mask lift mechanism would have been arranged outside the chamber).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the actuator of ‘692, outside the chamber, for the purpose of preventing deposition on the actuator portion, and/or since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.

Regarding to Claims 7 and 13,
As discussed in the claim 4 rejection above, by the teaching of ‘788, the drive device of the mask lifting device of ‘692 is arranged outside the chamber. Therefore, when the alignment elements 118 of ‘692 extends through the chamber bottom wall, a 

Regarding to Claims 8-9,
Fig. 2 of ‘788 shows the lift pin 236 is raised by lifting the shaft 224, thus the lower end of the pin is decoupled from the bottom plate. Consequently, it is obvious that a person of ordinary skill in the art would have considered that the pin 118 of ‘692 is also capable of being raised by lifting the stem 126, thus a lower end of the pin is decoupled from a surface of the actuator, for its suitability as known lifting method with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07 (see the claim interpretation above, the claimed “wherein the at least one 

Regarding to Claim 14, ‘692 teaches:
A chemical vapor deposition (CVD) apparatus having a mask alignment system (Fig. 1, [0001], note deposition is performed on a substrate, the claimed “A device for depositing a layer structured by an application of a mask (4) onto a substrate (13)”);
Ball bearing 602A, 602B (Figs. 6A-6B, [0032-0033], note a peripheral portion of the mask 108 of Fig. 5 is a mask carrier and the unlabeled portion below the bearing of Fig. 6 is a support frame, the claimed “the device comprising: an adjustment device (100, 200)”);
Each alignment element 118A-118D is coupled to one or more actuators 124 that control the movement of the alignment elements 118A-118D ([0030]), and all four alignment elements 118A-118D are capable of movement in the plane perpendicular to the substrate 106 deposition surface ([0031], the claimed “a mask lifting device configured to bring a support frame (7), together with a mask carrier (6), and a mask arrangement (3), carried by the mask carrier (6), and having the mask (4) in a vertical 
The stem 126 ([0025], the claimed “and a substrate holder lifting device configured to bring the substrate holder (10) in the vertical direction from a mask changing position into a processing position of the substrate holder (10)”);
Alignment element 118 and stem 126, further teaching of drive arranged outside of the chamber was discussed in the claims 4-5 rejection with ‘692 and ‘788 above (the claimed “wherein the mask lifting device and the substrate holder lifting device in each case have at least one support column (8, 11) that is displaceable in the vertical direction by a drive device arranged outside the reactor housing (2)”);
Teaching of the mask lifting plate was discussed in the claim 6 rejection above (the claimed “wherein the displacement of the at least one support column (8) of the mask lifting device is effected with a mask lifting plate (9) extending in a horizontal direction”);
Teaching of decoupled status was discussed in the claim 8 rejection above (the claimed “and wherein, in a processing position of the mask arrangement (3), in which the mask (4) rests in contact on a surface of the substrate (13), the support column (8) of the mask lifting device is mechanically decoupled from the mask lifting plate (9), so that the support frame (7) is supported only by the substrate holder (10)”).

Regarding to Claim 15,
Stem 126 of ‘692, thus any horizontal surface of the stem, such as a top or bottom surface of the stem can be interpreted as a substrate lifting plate. Further Fig. 2 

Regarding to Claims 16-17,
Claims 16-17 are rejected for substantially the same reason as claims 7 and 9 rejection above.

Regarding to Claim 20,
Claim 20 is rejected for substantially the same reason as the combination of claims 1 and 12 rejection above.

Regarding to Claim 21,
Claim 21 is rejected for substantially the same reason as the claim 13 rejection above.

Regarding to Claim 23,
Claim 23 is rejected for substantially the same reason as the combination of claims 1 and 12-13 rejection above (note Fig. 5 of ‘692 shows alignment element 118 has two portions comprising a thinner rod in a thicker rod, thus thinner rod is a control rod and thicker rod is a control rod guide).

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16493737, hereafter ‘737 in view of ‘692 and ‘963.  
Claims 1 and 11 of ‘737 teaches all the limitations of Claims 1 and 12-13 of the instant application, except the “substrate holder lifting device…” and “restraining means…” of claim 1 of the instant application.
 The teaching of ‘692 and ‘963 was discussed in the claim 1 rejection, therefore, the missing limitation is rejected with the same reason of Claim 1.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/AIDEN LEE/           Primary Examiner, Art Unit 1718